Citation Nr: 1342365	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-44 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 



INTRODUCTION
The Veteran had active service from July 1996 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board reviewed the Veteran's physical claims file in addition to the Veteran's electronic claims files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In order to fully develop the Veteran's TDIU claim, the Board directs the RO/AMC take the following steps.  First, the RO/AMC should obtain records pertaining to a social security disability insurance claim filed by the Veteran.  In March 2009, the Veteran reported to a VA therapist that she applied for disability insurance benefits through the Social Security Administration "a few years ago."   While there is limited information regarding this claim, the Board finds these records may be relevant to the Veteran's claim, and therefore, should be obtained.  

Second, due to the significant passage of time since the Veteran's initial TDIU claim, the Board finds that the RO/AMC must obtain the Veteran's treatment records since the last treatment note of record (April 2009).  Also, there is no information as to any employment the Veteran has held since 2009.

Third, the Board finds that the nature of the Veteran's multiple service-connected disabilities warrants further examination to determine their impact upon employability.  Therefore, the RO/AMC should schedule the Veteran for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain copies of all records of the Veteran's treatment from Show Low CBOC and Phoenix VAMC from April 2009 to the present.

3.  Ask the Veteran to complete an updated VA Form 21-8940, specifically documenting any employment she has held since 2009.  Then, follow up with any employers she identifies as to the circumstances of her employment.

4.  Only after obtaining as much of the above evidence as is available, then schedule the Veteran for appropriate VA examinations to assess the severity of her service-connected conditions - major depressive disorder and panic disorder, left knee condition, headaches, hearing loss and tinnitus.   

The relevant documents in the claims file should be reviewed by the examiner in connection with the examination.  Any relevant treatment records contained in the Virtual VA or VBMS systems that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner should opine as to the mental or physical effects of each disability on the Veteran's ability to obtain or maintain employment.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the appellant and representative a supplemental statement of the case that includes the regulations governing TDIU claims and afford them an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



